Citation Nr: 0327582	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-15 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1951.

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal from a rating decision entered in July 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, denying the veteran's 
claim for an increased rating for rheumatic heart disease.  
The veteran also advanced claims for entitlement to service 
connection for Parkinson's disease, hypertension, and 
arthritis, all secondary to service-connected rheumatic heart 
disease.  His claims were denied by rating action in April 
2000 and January 2002; however, a notice of disagreement 
(NOD) was not received with respect to that decision.  

In March 2001, the Board remanded the issue of entitlement to 
an increased rating for rheumatic heart disease for further 
development. 

In May 2003, the veteran through his accredited 
representative submitted additional medical evidence from the 
Clarksburg VA Medical Center (VAMC).  The veteran waived his 
right to have the additional evidence referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case, as provided under 
38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran has normal valvular structure without 
evidence of myocarditis, pericarditis, mitral valvular 
disease, or mitral stenosis.  The veteran does not have a 
current diagnosis of rheumatic heart disease.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
rheumatic heart disease are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.31, 
4.100, Diagnostic Code 7000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a March 2001 Board remand, the veteran was informed of the 
change in the law under the VCAA.  The veteran was asked to 
provide additional argument and/or evidence in support of his 
claim, to include lay evidence.  He was asked to provide a 
list of all medical treatment he received for rheumatic heart 
disease since 1998.  The Board also requested a VA 
examination for the veteran.  

Pursuant to the March 2001 remand, the RO sent a letter dated 
May 2001 in which the veteran was informed of the medical and 
other evidence needed to substantiate his claim and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

In February 2003, the Board undertook further development of 
the veteran's case pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  VA medical records for the veteran were 
requested and the development was completed in September 
2003.  There do not appear to be additional outstanding 
records.  The veteran was also afforded a VA examination that 
was completed in February 2002.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required. 
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2002).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective January 12, 1998, VA updated the portion of the 
Rating Schedule pertaining to cardiovascular system 
disorders. 62 Fed.Reg. 65,207 (Dec. 11, 1997) (now codified 
at 38 C.F.R. § 4.104).  In this case the veteran submitted an 
informal claim for increase in March 1998, and none of the 
medical records dated prior to January 12, 1998 show 
treatment for rheumatic heart disease.  Therefore, these 
records do not raise a claim for increase prior to the 
effective date of the new regulation.  Accordingly, only the 
new regulation will be applied.  Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003).

The VA Adjudication Procedure Manual M21-1, Part VI, 
Paragraph 11.18f, previously mandated that, when verified 
rheumatic heart disease has been demonstrated, the effect of 
later developing hypertensive or arteriosclerotic heart 
disease cannot be satisfactorily disassociated from the 
rheumatic changes, and the combined cardiac disability will 
be rated as one entity.  This provision is substantive and 
binding on VA.  VAOPGCPREC 6-2000 (2000).

Effective April 24, 2001, M21-1, Part VI, Para 11.18 reads, 
in pertinent part as follows:

e.  Coexisting Forms of Heart Disease.  
Accepted medical principles do not 
concede an etiological relationship 
between rheumatic heart disease, and 
either hypertensive or arteriosclerotic 
heart disease.

f.  Rheumatic Heart Disease and 
Hypertensive or Arteriosclerotic Changes.  
If a veteran who is service connected for 
rheumatic heart disease develops 
hypertensive or arteriosclerotic heart 
disease after the applicable presumptive 
period following military discharge, 
request a medical opinion to determine 
which condition is causing the current 
signs and symptoms.  If the examiner is 
unable to separate the effects of one 
type of heart disease from another, they 
must be rated together.  Since medically 
there is no recognized etiological 
relationship between rheumatic heart 
disease and later developing hypertensive 
or arteriosclerotic changes, do not 
extend service connection to systemic 
manifestations or arteriosclerosis in 
areas remote from the heart.

The current provisions of DC 7000 of the Rating Schedule for 
valvular heart disease, including rheumatic heart disease, 
provides that a 30 percent evaluation will be a assigned 
where a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray. 38 C.F.R. § 
4.104, DC 7000 (2002).  A 60 percent evaluation will be 
assigned where there is more than one episode of acute 
congestive heart failure in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 60 
percent.  Id.  A 100 percent evaluation will be assigned 
where there is chronic congestive heart failure or; a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness or syncope; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  Id.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness or syncope may be used. 38 C.F.R. 
§ 4.104, Note (2) (2002).

The Board has considered whether under the old M-21 
provisions, the veteran would be entitled to additional 
evaluation on the basis of hypertension and coronary artery 
disease.  However, at the veteran's October 1993 VA 
examination, the examiner reported no signs of rheumatic 
heart disease.  Other evaluations have also failed to 
establish rheumatic heart disease.

An April 1997 VA chest X-ray was noted to be "normal" 
without evidence of heart enlargement or active disease.  The 
examiner noted no murmur or gallops with occasional 
arrthymias and no signs of congestive heart failure.  A 2-D 
echo report dated in June 1999 revealed that all chambers 
were normally sized with no abnormalities noted.  
Additionally, a May 1999 stress test revealed no evidence of 
ischemia.  In August 2001, Holter monitoring showed 
occasional atrial premature contraction and short runs of 
atrial tachycardia without major abnormality.  

A July 2001 electrocardiographic examination (EKG) showed 
normal valves and chambers with mild septal hypokinesia.  
Ejection fraction was 50 to 55 percent with mild mitral and 
tricuspid regurgitation.  June 2001 chest x-rays showed 
normal cardiac size.  

At the February 2002 VA examination, the examiner 
specifically mentioned that there was no pedal edema, and 
there was no report of mycarditis, pericarditis, mitral 
valvular disease, or mitral stenosis.  The veteran's 
ventricular function also appeared to be normal.  The 
examiner reported that the veteran's mild mitral and 
tricuspid regurgitation were noted to be very unlikely the 
result of any rheumatic fever.  

As the competent evidence fails to show findings of rheumatic 
heart disease, he does not have "established" rheumatic 
heart disease for purposes of the old M21-1 provisions.  
Examiners have separated the effects of the veteran's other 
heart disease from his hypertension and arteriosclerotic 
heart disease.  Therefore, the veteran's evaluation cannot be 
augmented with evaluations for hypertension and 
arteriosclerotic heart disease under the new M21-1 
provisions.

In order to warrant a 60 percent rating under the new 
diagnostic criteria, the evidence must show more than one 
episode of acute congestive heart failure in the past year; 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 60 percent.  

EKGs conducted in June 2001 and April 2002 both showed normal 
sinus rhythm with left bundle branch block.  Stress tests in 
May 1999 and April 2002 showed the veteran's maximum workload 
of 1 MET and 57 percent and 84 percent of myocardial 
profusion heart rate, respectively.  

During both tests, the veteran had non-specific complaints of 
a funny feeling, headache, increased dyspnea, and some 
numbness in the left hand.  He did not describe any chest 
pain and the examiner noted that the stress test and non-
specific complaints were was difficult to interpret secondary 
to the veteran's tremors.  Minor abnormality was reported in 
the April 2002 test.  A June 2001 episode of the passing out 
while seated in a chair was not diagnosed as syncope and 
chest x-rays taken at the time were normal.  

Accordingly, while the evidence shows that the veteran meets 
some of the criteria for a 60 percent rating under the new 
diagnostic code, effective since January 12, 1998, there is 
no current medical evidence that the veteran has rheumatic 
heart disease.  Thus the abnormal findings cannot be 
attributed to rheumatic heart disease.  In fact, on recent VA 
examination, the examiner concluded that the veteran might 
have had rheumatic fever in service but "has no evidence of 
rheumatic heart disease."  The examiner added that 

The veteran's limitations currently are 
related to other conditions that are not 
clearly related to the rheumatic fever.  
This should be understood that there is a 
very big difference between having had an 
event such as rheumatic fever and having 
all of the potential complications which 
would otherwise include the valves of the 
heart, muscle, or pericardium.  He has 
simply no evidence of any involvement of 
the valvular structures muscle, or 
pericardium.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a increased 
rating for rheumatic heart disease.  See 38 U.S.C.A. §§ 1155, 
5107 (new and old); 38 C.F.R. §§ 4.7, 4.101, 4.104, DC 7000, 
effective prior to January 12, 1998; 38 C.F.R. §§ 4.7, 4.104, 
DC 7000, effective from January 12, 1998.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for rheumatic heart disease.  The veteran 
has not alleged, nor does the record show that rheumatic 
heart disease causes marked interference with employment.  In 
sum, there is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical. Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for rheumatic heart 
disease is denied.  


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



